Citation Nr: 1210757	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-46 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for PTSD.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Roanoke, Virginia.

In February 2012 the Veteran provided testimony before the undersigned Veterans Law Judge at the VA Central Office (CO).  A transcript of the hearing is of record.  

In expanding the claim on appeal to encompass psychiatric disability to include PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of diagnoses of PTSD, anxiety, neurosis and depression. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of an incident where a fellow soldier, James Johnson, created a hostage situation when he ran around the barracks wielding a gun.  

In a February 2010 buddy statement, a soldier who served with the Veteran recalled the same incident where a hostage attack took place as J. Johnson was "yelling and threatening to kill everyone" as he held a rifle.

In the March 2009 decision, the RO denied service connection for PTSD on the basis of no verified stressor.  Since, that decision, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Given that the claimed stressor herein is not related to a fear of hostile or terrorist activity, however, those liberalizing regulations do not appear to apply in this case.  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In a January 2009 letter, the RO stated that, due to insufficient stressor information regarding the Veteran's description of stressor events, they did not contact the U.S. Army and Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Unit Records Research (CURR)). 

However, in a subsequent February 2009 stressor statement, the Veteran noted that his claimed event occurred between June and August 1976 at Camp Lejeune when a fellow soldier created a hostage situation by waving weapons around the barracks and beating other officers.

As a result of this statement, the RO contacted the Naval Criminal Investigative Service (NCIS).  In an April 2011 Memorandum, NCIS concluded that there was no record of an NCIS investigation between June and August 1976 at Camp Lejeune.

However, the Board notes that at his February 2012 hearing, the Board testified that the incident occurred in May 1976.  Additionally, while the RO contacted NCIS after the Veteran submitted his February 2009 stressor statment, the record does not indicate that an attempt was made to corroborate the Veteran's alleged stressor by contacting JSRRC after the detailed February 2009 statement was provided.

The Board finds that the Veteran has submitted enough information, as required by M21-1MR, Part IV, subpart ii, I.D.15.c, to conduct a records search with the JSRRC for corroboration of the Veteran's reported stressor, to include the pertinent unit histories.  Based on the above, the instant matter must be remanded for stressor verification development.

Additionally, in multiple treatment notes and letter, the Chief of Psychiatry at the Washington, DC VA Medical Center has reported that he has treated the Veteran for his non-combat, but service related PTSD since 2007.  The VA psychiatrist has also noted that the Veteran's current PTSD was directly related to a 1977 diagnosis of neurosis and that his "neurosis" was not separate from his PTSD. In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of Appeals for Veteran Claims (Court) noted that a diagnosis of PTSD is presumably in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  

However, while the psychiatrist has noted that the PTSD is "service related" he has not specifically related the Veteran's PTSD to his claimed stressor involving the May 1976 incident at Camp Lejeune.  Thus, it does not appear that this VA psychiatrist necessarily relied upon this specific claimed stressor in diagnosing and treating the Veteran for PTSD and indicating that it was "service related".  The Board finds that a VA compensation examination and opinion are needed to determine whether the stressor mentioned is adequate to support this PTSD diagnosis and its relationship to the claimed stressors.  

Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should review the file and prepare a summary of the claimed stressor.  The RO should obtain additional information from the Veteran regarding the claimed stressor, if deemed necessary.  This summary, a copy of the Veteran's DD 214 and all associated service documents should be sent to the JSRRC, or any other appropriate agency for verification of the alleged stressful event in service.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor.  At a minimum unit and organizational histories should be obtained in an effort to verify the claimed stressor.  If such unit histories verify the occurrence of any of the in-service stressful events, including a non-combat incident where a fellow soldier was engaged in a hostage situation at Camp Lejeune, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.

3.  Following the foregoing attempts at verification of the reported stressor, the Veteran should then be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and the in-service stressors reported by the Veteran.  

A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

The examiner should also provide an opinion with respect to each currently present psychiatric disorder, other than PTSD, as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

4.  Then re-adjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

